Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
1.	Applicant's arguments filed 11 August 2022 have been fully considered but are not persuasive. Arguments concerning the new claim limitations are addressed in the rejection below. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-17 and 21 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schulz et al. (German Patent Publication # 10 2017 221 134, see also corresponding U.S. Patent Application Publication # 2020/0278680) in view of Biasony et al. (Chinese Patent Publication # CN 105045098).

Regarding claims 1, 9-10, and 21, Schulz discloses an agricultural vehicle control system (fig 1, P10, 25-26, etc), comprising: 
a forward looking condition sensor (fig 1:10, P26) that, as the vehicle is performing an operation (P25: manually controlled, (partially) automated, (partially) autonomous, during driving to process a landscape surface), senses a future condition that the vehicle will encounter in performing the operation (P24: uneven ground, future or preceding lane) and generates a forward-looking sensor signal based on the sensed future condition (fig 1: 10, P24-26); 
a current vehicle sensor that senses a current vehicle operating characteristic (P11, 17, 19) and generates a current condition sensor signal indicative of the current vehicle operating characteristic (P11, 17, 19); 
a predictive vehicle model that models the agricultural vehicle in performing the operation (fig 1: 20, P12, 14, 26: prediction device) and that receives the forward looking sensor signal (fig 1: 20, P26), the current condition sensor signal, and control values (P11, 17, 19) used to generate control signals (P11, 17, 19)  to control a set of controllable subsystems on the agricultural vehicle (P15) to perform the operation (P15), and generates an expected vehicle response output (P15) indicative of expected vehicle response characteristics (P15); 
an adjustment component (P15, actuators) that 
obtains a policy map that maps a machine trajectory (P29, 33, 36) and includes machine parameter values for the agricultural vehicle at different locations along the machine trajectory (P29-31, 34); and 
determines whether an adjustment is to be made to the policy map values based on the expected vehicle response output (P34); and 
generates an adjustment output based on the determination (P43); 
a selector that selects control values based on the adjustment output (P43); and 
a control signal generator that generates the control signals based on the control values (P43).  

Schulz does not explicitly disclose that the policy map includes machine setting values.
In the same field of endeavor, Biasony discloses a policy map that maps a machine trajectory and includes machine setting values for the agricultural vehicle at different locations along the machine trajectory (claim 1, abstract, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Schulz to include machine settings, as taught by Biasony, in order to achieve a high degree of automation and/or efficiency of the agricultural vehicle’s plan (claim 1, abstract, etc).    

Regarding claims 2 and 11, Schulz further discloses a user interface system configured to detect an operation user input indicative of the operation and a location input indicative of a location where the agricultural vehicle is to perform the operation (P25, etc: manual).  

Regarding claims 3 and 12, Schulz further discloses that the policy map corresponds to the agricultural vehicle, the operation and the location (P33, 36, etc: maps). 
 
Regarding claims 4 and 13, Schulz further discloses a policy map accessing component configured to access the policy map corresponding to the agricultural vehicle, the operation, and the location (P33, 36, etc: maps).  

Regarding claims 5 and 14, Schulz further discloses that the adjustment component comprises: a control value identifier that identifies, from the policy map, trajectory values and settings values to be used by the agricultural vehicle over a time horizon, in performing the operation, based on a speed of the agricultural vehicle (P33, 36, etc: maps).  

Regarding claims 8 and 17, Schulz further discloses that the control signal generator is configured to generate control signals to control a controllable subsystem on an implement connected to the vehicle (P12, 15, etc).

Regarding claims 6 and 15, Schulz does not disclose that the adjustment component is configured to apply a cost function to a plurality of different possible adjustments to optimize a set of criteria, given an operator selected control strategy, and to generate the adjustment output based on a result of applying the cost function to the plurality of different possible adjustments.
However, it is well known in the art to apply a cost function to a plurality of parameters to optimize a set of criteria, and to generate the output based on a result of applying the cost function to the plurality of different possible parameters.
It would have been obvious before the effective filing date of the claimed invention to modify Schulz to apply a cost function to a plurality of adjustments to optimize a set of criteria, as well known in the art, in order to optimize the adjustments to minimize the cost, with predictable results.    

Regarding claims 7 and 16, Schulz does not disclose that the selector is configured to select the control values based on the possible adjustment with a lowest cost.  
However, it is well known in the art to select control values based on the possible parameters with a lowest cost.  
It would have been obvious before the effective filing date of the claimed invention to modify Schulz to select control values based on the possible adjustments with a lowest cost, as well known in the art, in order to optimize the adjustments to minimize the cost, with predictable results.    


4.	Claims 1-17 and 21 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schulz et al. (German Patent Publication # 10 2017 221 134, see also corresponding U.S. Patent Application Publication # 2020/0278680) in view of de Kontz et al. (U.S. Patent Application Publication # 2016/0299511).

Regarding claims 1, 9-10, and 21, Schulz discloses an agricultural vehicle control system (fig 1, P10, 25-26, etc), comprising: 
a forward looking condition sensor (fig 1:10, P26) that, as the vehicle is performing an operation (P25: manually controlled, (partially) automated, (partially) autonomous, during driving to process a landscape surface), senses a future condition that the vehicle will encounter in performing the operation (P24: uneven ground, future or preceding lane) and generates a forward-looking sensor signal based on the sensed future condition (fig 1: 10, P24-26); 
a current vehicle sensor that senses a current vehicle operating characteristic (P11, 17, 19) and generates a current condition sensor signal indicative of the current vehicle operating characteristic (P11, 17, 19); 
a predictive vehicle model that models the agricultural vehicle in performing the operation (fig 1: 20, P12, 14, 26: prediction device) and that receives the forward looking sensor signal (fig 1: 20, P26), the current condition sensor signal, and control values (P11, 17, 19) used to generate control signals (P11, 17, 19)  to control a set of controllable subsystems on the agricultural vehicle (P15) to perform the operation (P15), and generates an expected vehicle response output (P15) indicative of expected vehicle response characteristics (P15); 
an adjustment component (P15, actuators) that 
obtains a policy map that maps a machine trajectory (P29, 33, 36) and includes machine parameter values for the agricultural vehicle at different locations along the machine trajectory (P29-31, 34); and 
determines whether an adjustment is to be made to the policy map values based on the expected vehicle response output (P34); and 
generates an adjustment output based on the determination (P43); 
a selector that selects control values based on the adjustment output (P43); and 
a control signal generator that generates the control signals based on the control values (P43).  

Schulz does not explicitly disclose that the policy map includes machine setting values.
In the same field of endeavor, de Kontz discloses a policy map that maps a machine trajectory and includes machine setting values for the agricultural vehicle at different locations along the machine trajectory (P88-89, etc).
It would have been obvious before the effective filing date of the claimed invention to modify Schulz to include machine settings, as taught by de Kontz, in order to achieve a high degree of automation and/or efficiency of the agricultural vehicle’s plan (P88-89, etc).    

Regarding claims 2 and 11, Schulz further discloses a user interface system configured to detect an operation user input indicative of the operation and a location input indicative of a location where the agricultural vehicle is to perform the operation (P25, etc: manual).  

Regarding claims 3 and 12, Schulz further discloses that the policy map corresponds to the agricultural vehicle, the operation and the location (P33, 36, etc: maps). 
 
Regarding claims 4 and 13, Schulz further discloses a policy map accessing component configured to access the policy map corresponding to the agricultural vehicle, the operation, and the location (P33, 36, etc: maps).  

Regarding claims 5 and 14, Schulz further discloses that the adjustment component comprises: a control value identifier that identifies, from the policy map, trajectory values and settings values to be used by the agricultural vehicle over a time horizon, in performing the operation, based on a speed of the agricultural vehicle (P33, 36, etc: maps).  

Regarding claims 8 and 17, Schulz further discloses that the control signal generator is configured to generate control signals to control a controllable subsystem on an implement connected to the vehicle (P12, 15, etc).

Regarding claims 6 and 15, Schulz does not disclose that the adjustment component is configured to apply a cost function to a plurality of different possible adjustments to optimize a set of criteria, given an operator selected control strategy, and to generate the adjustment output based on a result of applying the cost function to the plurality of different possible adjustments.
However, it is well known in the art to apply a cost function to a plurality of parameters to optimize a set of criteria, and to generate the output based on a result of applying the cost function to the plurality of different possible parameters.
It would have been obvious before the effective filing date of the claimed invention to modify Schulz to apply a cost function to a plurality of adjustments to optimize a set of criteria, as well known in the art, in order to optimize the adjustments to minimize the cost, with predictable results.    

Regarding claims 7 and 16, Schulz does not disclose that the selector is configured to select the control values based on the possible adjustment with a lowest cost.  
However, it is well known in the art to select control values based on the possible parameters with a lowest cost.  
It would have been obvious before the effective filing date of the claimed invention to modify Schulz to select control values based on the possible adjustments with a lowest cost, as well known in the art, in order to optimize the adjustments to minimize the cost, with predictable results.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shelley Chen/
Patent Examiner
Art Unit 3667
November 8, 2022